Citation Nr: 0424156	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by dizziness.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by an inability to cough up 
phlegm.

5.  Entitlement to service connection for a bilateral knee 
disability, claimed as knee pain due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by bilateral elbow pain.

7.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by bilateral shoulder pain.

8.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by leg cramps.

9.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by lethargy.

10.  Entitlement to service connection for a disability due 
to an undiagnosed illness manifested by memory loss.

11.  Entitlement to service connection for a disability due 
to an undiagnosed illness manifested by back pain.

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as hands going to sleep with trouble 
grasping due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active duty from February 1958 to 
February 1961, from December 1985 to December 1986 and from 
November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  VA also has a duty to inform the veteran of what is 
necessary for his claim to be granted, and a duty to ask for 
the veteran to provide all available evidence.  The veteran 
should be notified of what actions the RO will take, what 
actions he needs to take, what is necessary for his claims to 
be granted, and he should be asked to provide all available 
evidence.  In this case, the veteran has never been provided 
with any letter concerning the VCAA.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically the RO 
must issue a letter to the veteran that 
informs him of what he must do, what the 
RO will do, what is necessary for his 
claims to be granted, and he must be 
asked to submit all available evidence.

2.  Following the above, the RO should 
then readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




